EXHIBIT 10.1


PEOPLES BANCORP INC. QUARTERLY REPORT ON FORM 10-Q
FOR THE QUARTER PERIOD ENDED SEPTEMBER 30, 2010


SUMMARY OF BASE SALARIES FOR EXECUTIVE OFFICERS
OF PEOPLES BANCORP INC.


The base salaries of executive officers of Peoples Bancorp Inc. (“Peoples”) are
determined by evaluating the most recent comparative peer data and the role and
responsibilities of their positions.  Individual salary increases are reviewed
annually and are based on Peoples’ overall performance and the executive’s
attainment of specific individual business objectives during the preceding year.


The following table details the base salaries to paid by Peoples and its
subsidiaries to David L. Mead, President and Chief Executive Officer of Peoples,
and the four other most highly compensated executive officers of Peoples for the
fiscal year ending December 31, 2010:


Name
Position/Title
Base Salary
David L. Mead
President and Chief Executive Officer
$ 250,000
     
Carol A. Schneeberger
Executive Vice President, Operations
190,000
     
David T. Wesel
Chief Operating Officer
220,000
     
Edward G. Sloane
Executive Vice President, Chief Financial Officer and Treasurer
196,000
     
Joseph S. Yazombek
Executive Vice President – Chief Lending Officer
220,000



 


 